IN THE SUPREME COURT OF THE STATE OF DELAWARE

COURTLAND ROMEO,                           §
                                           §     No. 124, 2019
              Defendant Below,             §
              Appellant,                   §
                                           §     Court Below: Superior Court of
       v.                                  §     the State of Delaware
                                           §
STATE OF DELAWARE,                         §     ID. No. 0706001130
                                           §
              Plaintiff Below,             §
              Appellee.                    §

                         Submitted: September 18, 2019
                          Decided: September 26, 2019

Before STRINE, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      This 26th day of September 2019, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated February 21, 2019.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                        Justice